UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-7517


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

WILLIAM ALFRED PRESCOD, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.      Richard L.
Voorhees, District Judge. (5:99-cr-00029-RLV-1)


Submitted:   April 21, 2011                 Decided:   April 26, 2011


Before WILKINSON, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Alfred Prescod, Jr., Appellant Pro Se. Amy Elizabeth
Ray,   Assistant  United States  Attorney,  Asheville, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            William    Alfred   Prescod,    Jr.,    appeals    the    district

court’s order denying his various post-conviction motions.                 We

have     reviewed    the   record    and   find    no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      United    States    v.   Prescod,     No.   5:99-cr-00029-RLV-1

(W.D.N.C.    Oct.    18,   2010).    We    dispense     with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                      AFFIRMED




                                      2